EXHIBIT 10.15

 

[cool_ex1015img7.jpg]

 

JOINT VENTURE AGREEMENT

 

This JOINT VENTURE AGREEMENT (the “Agreement”) is entered into as of 20__May__,
2019 (the “Effective Date”), between COOL TECHNOLOGIES, Inc. (“COOL
TECHNOLOGIES”) a Nevada corporation with its principal place of business at 8871
Hidden River Parkway, Suite 300, Tampa, Florida, 33637 and Key Options Pty Ltd
(“KEYOPTIONS”) an Australian corporation with its principal place of business at
34A Palermo Street South Yarra Victoria 3141 Australia(“the Parties”).

 

WHEREAS, COOL TECHNOLOGIES owns substantial Intellectual Property (“IP”) and
proprietary information, including but not limited to patents, trade secrets,
know-how, and confidential information related to mobile generation and the
cooling of electric motors listed in Exhibit A (“COOL TECHNOLOGIES IP”); and

 

WHEREAS, COOL TECHNOLOGIES has created and commissioned manufactured a
retrofittable mobile power generation system (“MG system”) kit that can be
installed onto work trucks and enables the trucks to generate electric power;
and

 

WHEREAS, COOL TECHNOLOGIES has as the capability to integrate a water
purification and desalination system (“Optional Technologies”) with the MG
system; and

 

WHEREAS, COOL TECHNOLOGIES offers a no-idle option (“Optional Technologies”)
that enable the MG system to operate solely through battery and solar power
without the need to idle the trucks engine; and

 

WHEREAS, COOL TECHNOLOGIES offers a HydroQube option (“Optional Technologies”)
that is capable of injecting hydrogen gas into the trucks fuel system and
thereby increases the efficiency and miles per gallon or liter of fuel delivered
by the truck’s engine; and

 

WHEREAS, the Parties are desirous of importing into the country of Australia
then installing, distributing and selling products designed, developed and
manufactured by COOL TECHNOLOGIES as well as Optional Technologies provided by
the same to XXXXXX end-users (“Products”);

 

NOW, THEREFORE, in consideration of their mutual covenants and obligations
contained herein, and the mutual benefits to be derived here from, the Parties,
intend to be legally bound, do hereby covenant and agree as follows:

 

Article 1: Definitions

 

1.1 “Confidential Information” means information, data, patents, documents,
analyses, compilations, or studies in relation to a party, including its
business activities that (a) is disclosed to the other party by or on behalf of
the first party; (b) is acquired by the other party directly or indirectly from
the first party; or (c) otherwise comes to the knowledge of the other party, in
connection with this Agreement whether the information is in oral, visual or
written form or is recorded or embodied in any other medium and includes all
such information disclosed to, or accessed by, the other party before this
Agreement commences.

 

1.2 “Territory” shall mean Australia and neighboring countries in South East
Asia.

 

  1



 



 

[cool_ex1015img6.jpg]

 

Article 2: Purpose

 

2.1 The purpose of this joint venture is to exploit the Parties' complementary
capabilities, specifically Cool Tech’s ability to create and manufacture an MG
system kit and provide Optional Technologies and KeyOptions ability to install
the products into work trucks then distribute and sell the trucks throughout the
Territory.

 

KEYOPTIONS acknowledges that COOL TECHNOLOGIES’ right to license any IP,
distribute or sell Products and/or Optional Technologies, or establish other
Joint Ventures outside the Territory is in no way restricted.

 

2.2 To this purpose, the Parties do hereby set forth in this Agreement the terms
and conditions of their Joint Venture to be known as the CoolTech-KeyOptions
Joint Venture (“Joint Venture”).

 

Article 3: Contributions

 

3.1 The capital and asset contributions (cash, products, equipment, facilities
and all other resources) of COOL TECHNOLOGIES and KEYOPTIONS will be furnished
as detailed in Appendix A by each Joint Venturer.

 

KEYOPTIONS accepts that COOL TECHNOLOGIES owns all rights in relation to the
COOL TECHNOLOGIES’ IP as well as proprietary and Confidential Information.

 

Article 4: Percentage Ownership

 

4.1 Each Venturer’s respective interest in the Joint Venture (hereinafter called
“Percentage Ownership Interest”) is indicated below:

 

 

·

COOL TECHNOLOGIES – fifty - percent (50 %)

 

·

KEYOPTIONS–fifty_percent (50 %).



 

Article 5: Distributive Share

 

5.1 The net operating income and net operating loss of the Joint Venture shall
be allocated and shared between the Joint Venture Parties in proportion to their
Percentage Ownership Interest indicated above.

 

Article 6: Bank Account

 

6.1 The operating account (“Operating Account”) for this Joint Venture shall be
set up at ANZ. The Operating Account shall be established in the name of the
Joint Venture.

 

6.2 All payments due the Joint Venture for distribution and sales of Products
shall be deposited into the Operating Account, and all expenses incurred shall
be paid out from the Operating Account.

 

  2



 



 

[cool_ex1015img5.jpg]

 

Article 7: Duties

 

7.1 COOL TECHNOLOGIES shall be responsible for manufacturing and provision of
all Products and Optional Technologies as well as all installation instruction
and know-how to KeyOptions. KeyOptions shall be responsible for the
installation, distribution, marketing, promotion and sales of Products and
Optional Technologies throughout the Territory. COOL TECHNOLOGIES will have the
right to visit the sites used by KeyOptions to evaluate performance as well as
approve all marketing and promotional activities.

 

Article 8: Administrative Records

 

8.1 Accounting and other administrative records including the books of the Joint
Venture and any other records relating to the Joint Venture shall be kept and
maintained at the Turkish office of either the Joint Venture or the KEYOPTIONS.
COOL TECHNOLOGIES will have the right to visit the office to inspect and copy
any books and records relating to the Joint Venture. If requested, the
KeyOptions shall promptly send to COOL TECHNOLOGIES copies of all reports,
correspondence, documents and other information pertaining to the Joint Venture
sent or received by the KEYOPTIONS.

 

Article 9: Quarterly Financial Statements

 

9.1 Quarterly financial statements showing cumulative contract receipts and
expenditures (including salaries) will be submitted to COOL TECHNOLOGIES later
than 30 days after each operating quarter of the Joint Venture

 

Article 10: Managing Committee

 

10.1 The Parties shall establish a Managing Committee hereunder, which shall
consist of two (2) representatives from each of COOL TECHNOLOGIES and
KEYOPTIONS. COOL TECHNOLOGIES and KEYOPTIONS may each from time-to-time replace
its respective representatives on the Managing Committee, in its sole and
absolute discretion, by notice to the other Party. The goal of the Managing
Committee is to provide focus and direction in order to leverage both company’s
capabilities.

 

10.2 The Managing Committee shall meet at such times and places as it shall
determine appropriate to carry out its responsibilities hereunder. Such meetings
may be in person or by means of telephonic communication. Either Party through
its Managing members, may call a meeting of the Managing Committee by giving
written notice thereof to the members of the other Party.

 

10.3 If a disagreement arises between the Parties as to any matters within the
scope of this Agreement, either Party may request a meeting of the Managing
Committee, which will, in good faith, diligently seek to resolve the dispute. If
the Managing Committee is unable to resolve the dispute, notwithstanding the
exercise of good faith efforts, within thirty (30) days, then, unless otherwise
agreed by the Parties, either Party may initiate formal filing of legal action
against the other. Notwithstanding the foregoing, either Party may initiate
proceedings to seek injunctive relief before the time period otherwise required
hereunder shall elapse, if such Party in good faith believes that it will suffer
irreparable harm without the initiation of such proceedings.

 

Article 11: Confidentiality

 

11.1 KeyOptions shall not divulge to others, any trade secret or Confidential
Information, knowledge, or data concerning or pertaining to the business and
affairs of COOL TECHNOLOGIES, obtained by KEYOPTIONS as a result of its
engagement hereunder, unless authorized, in writing by COOL TECHNOLOGIES.
KEYOPTIONS represents and warrants that it has established appropriate internal
procedures for protecting the trade secrets and confidential information of COOL
TECHNOLOGIES including, without limitation, restrictions on disclosure of such
information to employees and other persons who may be engaged in such
information to employees and other persons who may be engaged in rendering
services to any person, firm or entity which may be a competitor of.

 

  3



 



 

[cool_ex1015img4.jpg]

 

11.2 COOL TECHNOLOGIES shall not divulge to others, any trade secret or
Confidential Information, knowledge, or data concerning or pertaining to the
business and affairs of KEYOPTIONS obtained as a result of its engagement
hereunder, unless authorized, in writing, by KEYOPTIONS.

 

Article 12: Term

 

12.1 The initial term of this Agreement shall be 5 (five) years from the date of
execution and may be extended subject to satisfactory agreement on ongoing
commercial terms.

 

Article 13: Miscellaneous

 

13.1 Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if (i) sent by registered or certified
mail to the other party’s place of business contained, All notices and other
communications to be given pursuant to this Agreement shall be in writing to the
party for whom intended at the addresses set forth below, or at such other
addresses as the parties may in the future specify. Each such notice shall be
effective on the earlier to occur of; (a) the day it is received, or (b) (i) if
given by facsimile with machine confirmation, one day following transmission of
the facsimile; (ii) if given by mail, three days after the notice is deposited
in the mail; or (iii) if given by delivery, the day it is delivered, provided
same is accomplished during normal business hours.

 

13.2 Governing Law and Forum. This Agreement shall be construed and administered
in accordance with the laws of the State of Florida/Nevada, USA.

 

13.3 Attorney’s Fees. In the event that any legal action is commenced to enforce
any term of this Agreement or to seek recovery for any breach thereof, the
prevailing party in such action shall be entitled to recovery of its reasonable
attorney’s fees and actual costs incurred in such action.

 

13.4 Injunctive Relief: Solely by virtue of their respective execution of this
Agreement and in consideration for the mutual covenants of each other, COOL
TECHNOLOGIES and KeyOptions hereby agree, consent and acknowledge that, in the
event of a breach of any material term of this Agreement, the non-breaching
party will be without adequate remedy-at-law and shall therefore, be entitled to
immediately redress any material breach of this Agreement by temporary or
permanent injunctive or mandatory relief obtained in an action or proceeding
instituted in any court of competent jurisdiction without the necessity of
proving damages and without prejudice to any other remedies which the
non-breaching party may have at law or in equity.

 

13.5 Assignment. The rights and obligations of either party under this Agreement
may not be assigned without prior written consent of the other party.

 

13.6 Severability. In the event that any one or more of the provisions of this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
by a court of competent jurisdiction or by operation of any applicable law, the
remaining provisions of this Agreement shall be unimpaired and shall continue in
full force and effect.

 

13.7 Entire Agreement: This Agreement contains the entire Agreement of the
parties and supersedes any prior agreements, understandings and memoranda
relating thereto. This Agreement may not be changed, altered and modified in any
way except by a writing signed by the parties hereto.

 

  4



 



 

[cool_ex1015img3.jpg]

 

The Agreement is officially signed and executed by officials duly authorized to
bind the Parties this 20th day of _May_______, 2019.

 

 

COOL TECHNOLOGIES, Inc.

 

Key Options Pty Ltd

 

       

/s/ Timothy Hassett

 

/s/ Rick Wylie

 

Name: Timothy Hassett

 

Name: Rick Wylie

 

Position: Chairman & CEO

 

Position: CEO KeyOptions

 

 

 

 

 

Date: May 20, 2019

 

Date: 20 May 2019

 



  

  5



 